Title: To George Washington from Colonel Michael Jackson, 16 March 1780
From: Jackson, Michael
To: Washington, George


          
            Dear General.
            West Point [N.Y.] March the 16 1780
          
          I send by Capt. Page the Subalterns Commissions of my Regiment which through Mistake come rong—am very sorry to give Your Excullency, any more Trouble, but I found it impossable to settle it any other way—could wish they might be forwarded, as soon as conveniant, as a Number of the Officers are Obliged to do duty Under their Ranks. I am Dear General with Esteem Your Excullencys Most Obident & very Humble Serveant
          
            Michl Jackson Colo. 8 Massatts Reigt
          
          
            P.S. its a Genl Time of helth among the Troops.
          
        